Citation Nr: 1235582	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  07-00 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for scoliosis of the lumbar spine.

2. Entitlement to an evaluation in excess of 20 percent for radiculopathy to the left lower extremity.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from October 1973 to October 1977.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued the assignment of a 20 percent evaluation for scoliosis of the spine, and granted service connection with a 10 percent initial evaluation for radiculopathy of the left lower extremity, effective January 3, 2005. 

Thereafter, through a February 2007 rating decision, the RO increased to 20 percent the evaluation for radiculopathy of the left lower extremity, from January 3, 2005. As the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remained in appellate status. See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).

The Veteran was previously scheduled to attend a Travel Board hearing in     August 2008, but cancelled that proceeding in advance of the scheduled hearing date. He further indicated that he intended to continue with consideration of this appeal without having a formal hearing, and therefore his hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2012).  

On initial consideration of this case in January 2010, the Board found that the record raised an inextricably intertwined claim for entitlement to a TDIU.                The Board took appellate jurisdiction of this matter in accordance with applicable law. See VAOPGCPREC 6-96 (Aug. 16, 1996). See also Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board then remanded the entire appeal for further development. 

Presently, the Board decides the claim for increased evaluation for scoliosis of the lumbar spine. The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 
FINDINGS OF FACT

1. Prior to February 19, 2008, the Veteran's lumbar spine disorder did not manifest forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

2. Since February 19, 2008, the Veteran's condition has involved forward flexion of the thoracolumbar spine 30 degrees or less, when taking into consideration of the objective impact of functional loss due to pain. 


CONCLUSIONS OF LAW

1. The criteria are not met for an evaluation in excess of 20 percent for scoliosis of the lumbar spine, prior to February 19, 2008. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5237 (2012).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met for a          40 percent evaluation for scoliosis of the lumbar spine, from February 19, 2008.      38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5237 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements         as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi,          18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2012).

The RO (including through the Appeals Management Center (AMC)) has informed the Veteran of what evidence would substantiate his claim for increased rating through VCAA correspondence dated from April 2005 through August 2010 that notified him as to each element of satisfactory notice set forth under the Pelegrini II decision. The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, including that VA would undertake reasonable measures to assist in obtaining further VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi,         16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.           See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the April 2005 VCAA notice correspondence was issued prior to the October 2005 RO rating decision adjudicating the increased rating claim being decided.                The February 2007 and August 2010 notice correspondence was issued to                 the Veteran following the RO rating decision on appeal, and technically did not meet the definition for what constitutes timely notice. This notwithstanding,         the Veteran has had the opportunity to respond to the most recent VCAA correspondence before issuance of the November 2011 Supplemental SOC (SSOC) continuing the denial of his claim. Moreover, there is no indication of any further available information or evidence to obtain to support the Veteran's claim. Thus, the Veteran has had the full opportunity to participate in the adjudication of this claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has taken appropriate action to comply with the duty to assist         the Veteran through obtaining VA medical records, and records pertaining to        the receipt of disability benefits from the Social Security Administration (SSA).       There is no indication of outstanding private medical evidence. The Veteran has undergone several VA Compensation and Pension examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). Whereas the Veteran's representative requests a more recent VA examination in its written brief presentation (given that the last such examination was in 2008), the Board does not find this essential inasmuch as the existing record already provides a sufficient basis to establish an incrementally higher disability rating. To establish any further evaluation beyond 40 percent, there would have to manifest thoracolumbar spine ankylosis, and there is simply no sign, suggestion or allegation from the Veteran that his spinal condition has progressed to the point where there is no retained joint mobility whatsoever. Hence, a new examination is not indicated. 

The RO/AMC further complied with the terms of the prior Board remand by requesting the Veteran's authorization to obtain medical records from those private treatment providers referenced in his SSA benefits file, following which the Veteran did not return completed medical authorization forms. The Veteran was previously scheduled for a Travel Board hearing, but cancelled this proceeding beforehand. The record as it stands includes sufficient competent evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no further action is necessary to assist the veteran.

In sum, the record reflects that the facts pertinent to the claim being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits.

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 4.1 (2012). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors        are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.
The Veteran's service-connected scoliosis of the lumbar spine is evaluated as             20 percent disabling under provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237 (for lumbosacral or cervical strain).  

Under applicable rating criteria, this condition is to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine. The Board cites this rating criteria below in part, based on what would potentially warrant any higher evaluation than the existing 20 percent respectively assigned for lower back and neck conditions.

This rating formula provides for the assignment of a 30 percent rating for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

The assignment of a 40 percent rating is made for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 

Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to            30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

The Veteran filed for an increased rating, resulting in the instant claims,                      in January 2005.

The Veteran underwent VA Compensation and Pension examination of the spine        in September 2005, during which he described a long history of low back pain, with increased pain and stiffness on minimal activity. He stated now the pain radiated down to his left leg, back of his posterior thigh all the way down to his great toe.  He also had some numbness in that area. He took pain pills and muscle relaxers with minimal relief. He had to have physical therapy in the past but had not done any physical therapy in the last four to six months, but had undergone chiropractic manipulation. He had no bowel or bladder problems. He did walk with a single post cane because he felt unsteady but he had no history of falls. He stated he had had six incapacitating episodes over the last year where he was either brought to the emergency department and given IV or injectable medications, or he stayed at home and took the oral medications that he was given by a physician. Each episode lasted about a week. He had slight improvement after about one or two days where he could get up and out of bed. On physical examination, there was 2/4 Waddel sign with axial loading and overreaction. On range of motion testing the thoracolumbar spine demonstrated flexion to 70 degrees, extension to 10 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation 25 degrees, all with active, passive and repetitive range of motion. He could heel and toe walk. He had negative straight leg raises in the supine and sitting positions. 

An MRI of the lumbar spine showed central congenital narrowing associated with multiple levels of degenerative changes, including broad left disk protrusion at the L4-L5 level. The diagnosis given was multi-level degenerative disk disease. There was observed some moderate limitations to pain and lack of endurance following repetitive use in his low back. [There was also mention of lower radicular pain on the left side, but further discussion of this is omitted in light of the fact that                the Board is remanding the claim below for increased rating for left lower radiculopathy, and so a discussion of pertinent case background is not necessary         at this point.]

Upon reexamination of August 2007, the Veteran described pain in the low back at the midline and extending down the left side, with some symptoms on the right side to a lesser degree. He described flare-ups when pain increased to 10/10 and he estimated that he had above 25 of these during the previous 12 months, which could last anywhere from one to four days. The Veteran stated that only with bed rest, getting off his feet, taking medicines, and applying heat or cold could he reduce his pain. On physical evaluation, the Veteran walked with a cane. He was capable of standing on his toes and hells. Trendelenburg sign was absent. Straight leg raising sign was positive on the left side, and slightly positive on the right side. A limited range of motion test revealed lateral bending to the right and left that was               20 degrees with pain, and on three repetitions there was fatigability and the exercise was discontinued at that point. The diagnosis was multi-level lateral and central stenosis with degenerative disc disease post laminectomy lumbar spine.
On VA examination of November 2007, it was observed that the Veteran's scoliosis was relatively stable and had resulted from the degenerative changes in the lumbar and thoracic spine. Clinically, it had little bearing to the Veteran's recent complaints of back pain which were more or less located to the Veteran's lumbar area.        The physical findings revealed thoracolumbar scoliosis, less than 5 degrees, with a lower lumbar element which was relatively significant and related to the degenerative process as already noted. It was the VA examiner's opinion that the thoracolumbar scoliosis was of secondary importance and that the clinical entity and the complaints of the Veteran were relative to his degenerative disc disease of the lumbar spine. His findings were relatively unchanged, including his DeLuca measurements. The diagnosis was degenerative disc disease, multi-level; central and lateral stenosis, lumbar spine; herniated disc disease L5-S1, right, with radiculopathy; and mild thoracolumbar scoliosis, secondary to the preceding. 

On VA examination of February 2008, objectively, the spine had normal symmetry and appearance. Gait was defined by poor propulsion. There was no type of abnormal spinal curvature present. There was no thoracolumbar ankylosis.         Upon range of motion testing of the thoracolumbar spine, the Veteran demonstrated forward flexion actively to 35 degrees, with pain beginning at 30 degrees, and passively to 39 degrees, with pain beginning at 35 degrees; following repetitive motion testing there was additional loss of motion to the point of 32 degrees.           The Veteran demonstrated extension actively to 13 degrees, with pain beginning at 10 degrees, and passively to 17 degrees, with pain beginning at 15 degrees; following repetitive motion testing there was additional loss of motion to the point of 14 degrees. There was right lateral flexion actively to 7 degrees, with pain beginning at 5 degrees, and passively to 10 degrees, with pain beginning at 8 degrees; following repetitive motion testing there was additional loss of motion to the point of 8 degrees. There was left lateral flexion actively to 5 degrees, with pain beginning at 5 degrees, and passively to 9 degrees, with pain beginning at 7 degrees; following repetitive motion testing there was additional loss of motion to the point of 6 degrees. There was right lateral rotation actively to 17 degrees, with pain beginning at 15 degrees, and passively to 20 degrees, with pain beginning at  16 degrees; following repetitive motion testing there was additional loss of motion to the point of 18 degrees. There was left lateral rotation actively to 12 degrees, with pain beginning at 10 degrees, and passively to 15 degrees, with pain beginning at 12 degrees; following repetitive motion testing there was additional loss of motion to the point of 11 degrees. Otherwise, Lasegue's sign was positive. There was no vertebral fracture. The impression from a CT scan of the lumbar spine was mild levocurvature of the lumbar spine; multilevel central canal stenosis, showing no significant change in the degree of narrowing compared to a prior study; the suggestion of right subarticular disc protrusion at the L5-S1 level; multilevel neural foraminal narrowing, worst at the L3-L4 and L5-S1; and no evident pars defect.                                                              
The diagnosis was levocurvature, mild, lumbar spine; and multilevel neural foraminal narrowing, more prominent at the L3-L4 and L5-S1 levels. There was the associated problem of scoliosis of the thoracolumbar spine. 

Prior to February 19, 2008

Applying the VA rating criteria to the dictates of this case, from the time                   the Veteran filed his February 2005 increased evaluation claim up until           February 2008, there is not any basis upon which to assign greater than the current 20 percent rating for service-connected scoliosis of the lumbar spine. In so finding, the Board turns to the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5237 which cross-references a general rating formula, pursuant to which a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Objectively considering the record, neither of these pre-requisites for a higher disability evaluation was applicable. To begin with, the Veteran did not manifest ankylosis of the thoracolumbar spine, a condition which by definition contemplates complete absence of joint mobility. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (both indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). Rather, on every VA examination undertaken during the relevant time period under review, the Veteran demonstrably retained at least some functional capacity for movement in the thoracolumbar spine. Often, the level of retained mobility was more than half of the total possible range of motion (such as forward flexion approaching, if not necessarily at a full 90 degrees). 

Thus, the Board turns to the next prong of the rating criteria premised on limitation of motion, namely, for a 40 percent evaluation for forward flexion at or below          30 degrees. However, in the only objective measurement of record as to this plane of motion, from the September 2005 VA examination, forward flexion was to           70 degrees, actively and passively. Even on repetitive motion testing, which would be presumed to reveal any functional loss in accordance with DeLuca v. Brown and 38 C.F.R. § 4.59, there was no further diminution of mobility. Unfortunately, there are no definitive range of motion scores from the 2007 series of VA examinations for consideration. While the evidence may not be complete in this regard,              the Board's review is constrained by the record before it. 

Nor for that matter is there any benefit through application of the criteria for Intervertebral Disc Syndrome (IVDS), which is to be evaluated under Diagnostic Code 5243 based on the frequency and severity of "incapacitating episodes." 38 C.F.R. § 4.71a. Whereas on the August 2007 VA examination the Veteran described some severe flare-ups of symptoms, alleviated with bed rest, there is no specific indication of physician-prescribed bed rest, which under the rating criteria is essential to show an incapacitating episode of IVDS. The Board points out that the Veteran has been given sufficient opportunities to identify all pertinent VA and private treatment records that would conceivably help establish any episodes of physician-prescribed bed rest, and that there are no further outstanding medical records to obtain on this subject. 

Thus, under the VA rating schedule, a 20 percent evaluation remains proper for this initial timeframe under review. 

Since February 19, 2008

Considering the evidence at hand from February 19, 2008 onward, however,            the Board ascertains a tenable basis upon which to award a higher disability evaluation of 40 percent. To this effect, as indicated, the VA rating schedule compensates limitation of motion of the thoracolumbar spine at the 40 percent level for forward flexion of the thoracolumbar spine 30 degrees or less. See 38 C.F.R.          § 4.71a. On the VA examination of February 2008, the Veteran demonstrated forward flexion actively to 35 degrees, with pain beginning at 30 degrees, and passively to 39 degrees, with pain beginning at 35 degrees; following repetitive motion testing there was additional loss of motion to the point of 32 degrees. Indeed, though initially forward flexion was measured at 35 degrees on active range of motion, with repetitive motion testing this decreased to the point of 32 degrees        -- within just 2 degrees of the threshold to establish the higher rating sought. Moreover, when factoring in specifically where pain had its onset throughout the arc of motion of forward flexion, this began at 30 degrees, thereby for all practical purposes limiting true range of motion to 30 degrees. VA law is clear in holding that functional loss including due to pain must be properly taken into account in evaluating a musculoskeletal disability. DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59. Therefore, upon resolving all reasonable doubt in the Veteran's favor as to the severity of service-connected disability, the Board concludes that the retained capacity for forward flexion of the thoracolumbar spine best approximates the measurement of 30 degrees, which is sufficient to substantiate a 40 percent evaluation under the rating criteria. The basis for a higher rating having been             set forth, the Board briefly points out that no further increase is warranted beyond 40 percent, inasmuch as the Veteran has no objective signs of joint ankylosis. 

Accordingly, a higher 40 percent evaluation for lumbar spine disability is warranted from February 19, 2008. 

Conclusion

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his thoracolumbar disability. The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects. Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494   (1992). However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Further, the potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's lumbosacral spine disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly  as the rating criteria are thorough, and he does not manifest or describe symptomatology outside of those criteria. Essentially,        the rating criteria premised upon limitation of motion with associated pain and/or discomfort fairly accounts for nearly all of the Veteran's symptoms as presented. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. To this effect, none of the VA examinations found substantial limitation upon ability to carry out activities of daily living, or for that matter, working in a more sedentary environment entirely due to the effect of the lumbar spine disorder (aside from consideration of any other service-connected disability). Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in               38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
For these reasons, the Board is granting in part the claim for higher rating for scoliosis of the lumbar spine. This determination takes into full account the potential availability of "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.            To the extent any greater level of compensation is sought, the preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     



ORDER

An evaluation in excess of 20 percent for scoliosis of the lumbar spine, prior to February 19, 2008, is denied.

A 40 percent evaluation for scoliosis of the lumbar spine is granted, effective February 19, 2008, subject to the law and regulations governing the payment of       VA compensation benefits. 


REMAND

The Board is directing further development of the remaining claims on appeal. 

On the claim for increased evaluation for radiculopathy, left lower extremity,        the Board finds that a more contemporaneous VA examination is required. The last relevant medical findings originate from the February 2008 VA Compensation and Pension examination, some four years ago. Contrary to the situation involving          the Veteran's service-connected lumbar spine scoliosis, where there was nothing to indicate actual joint ankylosis (to implicate an even higher rating than the                    40 percent being awarded), the existing record is not sufficient for evaluation purposes -- there is a reasonable possibility that further medical inquiry might establish a greater level of compensation for left side neurological impairment. Therefore, a new VA examination is in order. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Regarding the claim for a TDIU, this matter remains inextricably intertwined with the claim for increased evaluation for radiculopathy of the left lower extremity, inasmuch as the disposition of the latter claim impacts whether the schedular criteria for a TDIU are objectively met. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). See also Parker v. Brown, 7 Vet. App. 116 (1994).

Moreover, while this claim is on remand, the Board will request a VA general medical examination to formally assess the Veteran's capacity for employment in light of his service-connected disabilities. This will become useful whether            the Veteran ultimately qualifies for a TDIU on a schedular basis, or whether instead entitlement must be considered on an extraschedular basis under 38 C.F.R.              § 4.16(b) (2012).

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA neurological examination to determine the current severity of lumbar radiculopathy. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should identify all present symptoms and manifestations attributable to           the Veteran's service-connected left-side lumbar radiculopathy. Please specify then which nerve group is affected, whether it is the sciatic nerve, in accordance with the rating criteria specified at 38 C.F.R. § 4.124a, Diagnostic Code 8520, or external popliteal nerve,            in accordance with Diagnostic Code 8521-- distinguishing the types of nerve paralysis (complete or incomplete), and if incomplete paralysis, stating the degree of severity (mild, moderate, moderately severe, and severe). 

Moreover, the VA examiner should offer an opinion            in regard to whether the Veteran experiences right-sided lumbar radiculopathy associated with his service-connected low back disability (as some earlier VA assessments noted right-sided symptomatology). Provided this is the case, then please indicate the affected nerve group, and an assessment of the severity of this condition.


2. The RO/AMC should schedule the Veteran for a VA general medical examination. The claims folder must be made available for the examiner to review. The examiner is then requested to provide an opinion as to whether       the Veteran is incapable of securing and maintaining substantially gainful employment due to the severity of one or more of his service-connected disabilities.                 In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities,    as distinguished from any nonservice-connected physical or mental condition. The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof. 

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

3. The RO/AMC should then review the claims file.             If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998). 

4. Thereafter, the RO/AMC should readjudicate the claims for increased rating for left lumbar radiculopathy and a TDIU on appeal, based upon all additional evidence received. The RO/AMC should also specifically consider whether a separate compensable rating for right-side lumbar radiculopathy is warranted. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to            the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


